Title: From Thomas Jefferson to George Wythe, 12 January 1796
From: Jefferson, Thomas
To: Wythe, George



Th:J. to G: Wythe
Monticello Jan. 12. 96.

I recieved last night your letter on the subject of the laws, and certainly will trust you with any thing I have in the world. A waggon was going off this morning from hence to Varina, and I have exerted myself to send them by that. As I have always intended to have my copies bound up so as to make as complete a set as I could, I thought it best to do this now, before you begin to make use of them. I have therefore arranged them into 7. volumes, and propose to make the revisal of 1794. the 8th. as you will see by the directions to the book binder. I have ordered the box to be delivered to you, merely that you may open it, see it’s contents, and by delivering them to the book binder acquire a right of pressing him to expedite his work. As to all the expences I shall provide for them through the channel of Mr. Randolph. When  done, take the whole collection, and keep it till it has answered your purpose. I mean to write you a particular statement of the contents of my collection and it’s deficiencies; but this requires more time than the departure of the waggon allows me. It shall follow by post because I am not without hopes you may have some duplicates from which you can spare copies to fill up the chasms of mine. Adieu affectionately.
P.S. Mr. Bran has formerly done a good deal of binding for me, and would take pains to serve an old customer well.
